DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 are pending in the application.

Specification
The disclosure is objected to because of the following informalities:  Appropriate correction is required.
In the second-to-last line of parag. [0015] on page 8 of the original disclose, “the” should be deleted between “pry” and “against the projection”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Re Claim 13:  Claim 13 recites the limitation "the outboard side" in the second-to-last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	For examination purposes for this Office Action only, the Examiner will interpret this limitation as referring to the “lateral side”.  Clarification and correction are required. 
	Re Claims 14-20:  These claims are considered indefinite because they depend from indefinite claim 14.
Re Claim 20:  Claim 20 recites the limitation "the outboard side" in the line 8 and again in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.
	For examination purposes for this Office Action only, the Examiner will interpret this limitation as referring to the “lateral side”.  Clarification and correction are required. 
Examiner notes that any prior art rejections made in this Office Action are made in view of the claims, as best understood by the Examiner, in view of the above indefiniteness rejections.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,934,743. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the claims of the U.S. Patent No. 10,934,743.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laitinen (WO 2015/145373).
Re Claim 1:  :  Laitinen discloses a shoe assembly (see Fig. 4), comprising: 
a base shoe (30), comprising: 
a first inner side wall (right-hand side of installation groove 38; Fig. 4) having a top side and a bottom side, 
a second inner side wall (left-hand side of installation groove 38) having a top side and a bottom side, 
a bottom wall (at 37) adjacent to the bottom side of the first inner side wall and the bottom side of the second inner side wall, the first inner side wall, the second inner side wall, and the bottom wall defining a base shoe channel (installation groove 38), 
a first dovetail groove (groove 36 on the right-hand side of installation groove 38; Fig. 4) formed in the first inner side wall adjacent to the top side of the first inner side wall, and 
a second dovetail groove (groove 36 on the left-hand side of installation groove 38; Fig. 4) formed in the second inner side wall adjacent to the top side of the second inner side wall; and 
a continuous setting strip (31) comprising a top arm (the vertical portion of material 31 on the right-hand side of installation groove 38; Fig. 4) and a bottom arm (the horizontal portion shown at ref. no. 31) projecting perpendicularly from the top arm, the continuous setting strip positioned inside the base shoe channel (38) against the first inner side wall.
Re Claim 6:  Laitinen discloses a shoe assembly (see Fig. 4), comprising: 
a base shoe (30), comprising: 
a first inner side wall (right-hand side of installation groove 38; Fig. 4) having a top side and a bottom side, 
a second inner side wall (left-hand side of installation groove 38) having a top side and a bottom side, 
a bottom wall (at 37) adjacent to the bottom side of the first inner side wall and the bottom side of the second inner side wall, the first inner side wall, the second inner side wall, and the bottom wall defining a base shoe channel (installation groove 38), 
a first dovetail groove (groove 36 on the right-hand side of installation groove 38; Fig. 4) formed in the first inner side wall adjacent to the top side of the first inner side wall, and 
a second dovetail groove (groove 36 on the left-hand side of installation groove 38; Fig. 4) formed in the second inner side wall adjacent to the top side of the second inner side wall; and 
 a safety weather seal (20a; Fig. 4), comprising: 
a body section (20a) having a top side, a bottom side opposite the top side, a lateral side (the right-hand side; Fig. 4) adjacent to the top side and the bottom side, and a medial side (the left-hand side; Fig. 4) opposite the lateral side and adjacent to the top side and the bottom side, and 
a dovetail groove engagement portion (at ref. no. 20a) extending from the lateral side of the body section, the dovetail groove engagement portion terminating at a pair of opposing projections (see 1st Examiner-Annotated portion of Fig. 4 below) for engaging the first dovetail groove (36).

    PNG
    media_image1.png
    556
    777
    media_image1.png
    Greyscale

Re Claim 7:  Laitinen discloses a shoe assembly (see Fig. 4), wherein the safety weather seal further comprises a lateral lip (see 1st Examiner-Annotated portion of Fig. 4 above) protruding from the top side of the body section on the lateral side adjacent to the dovetail groove engagement portion.
Re Claim 8:  Laitinen discloses a shoe assembly (see Fig. 4), wherein the safety weather seal further comprises at least one medial glass scraper seal (see 1st Examiner-Annotated portion of Fig. 4 above) protruding from the medial side.
Re Claim 9:  Laitinen discloses a shoe assembly (see Fig. 4), wherein the safety weather seal further comprises one or more safety weather seal channels (see “channel” in 1st Examiner-Annotated portion of Fig. 4 above) extending a length of the body section (20a).
Re Claim 10:  Laitinen discloses a shoe assembly (see Fig. 4), wherein the bottom side is tapered (at the tapered portion shown in 1st Examiner-Annotated portion of Fig. 4 above).
Re Claim 11:  Laitinen discloses a shoe assembly (see Fig. 4), further comprising a press-in weather seal (20b; Fig. 4), the press-in weather seal comprising: 
a body section (20b) having a top side, a bottom side opposite the top side, a lateral side (the left-hand side; Fig. 4) adjacent to the top side and the bottom side, and a medial side (the right-hand side; Fig. 4) opposite the lateral side and adjacent to the top side and the bottom side, wherein the bottom side is tapered; 
a dovetail groove engagement portion (see 2nd Examiner-Annotated portion of Fig. 4 below) extending from the body section on the lateral side; 
a lateral lip (see below) projecting away from the body section at the top side of the body section for covering a gap between the body section and the second inner side wall of the base shoe when the dovetail groove engagement portion is engaged with the second dovetail groove; and 
at least one glass scraper seal (see  below) extending from the medial side of the body section.

    PNG
    media_image2.png
    562
    609
    media_image2.png
    Greyscale

Re Claim 13, as best understood by the Examiner:  Laitinen discloses a shoe assembly (see Fig. 4), comprising: 
a base shoe (30), comprising: 
a first inner side wall (right-hand side of installation groove 38; Fig. 4) having a top side and a bottom side, 
a second inner side wall (left-hand side of installation groove 38) having a top side and a bottom side, 
a bottom wall (at 37) adjacent to the bottom side of the first inner side wall and the bottom side of the second inner side wall, the first inner side wall, the second inner side wall, and the bottom wall defining a base shoe channel (installation groove 38), 
a first dovetail groove (groove 36 on the right-hand side of installation groove 38; Fig. 4) formed in the first inner side wall adjacent to the top side of the first inner side wall, and 
a second dovetail groove (groove 36 on the left-hand side of installation groove 38; Fig. 4) formed in the second inner side wall adjacent to the top side of the second inner side wall; and 
 a press-in weather seal (20b; Fig. 4), comprising: 
a body section (20b) having a top side, a bottom side opposite the top side, a lateral side (the left-hand side; Fig. 4) adjacent to the top side and the bottom side, and a medial side (the right-hand side; Fig. 4) opposite the lateral side and adjacent to the top side and the bottom side, and
a dovetail groove engagement portion (see 2nd Examiner-Annotated portion of Fig. 4 above) extending from the body section on the lateral side for engaging the second dovetail groove (36).
Re Claim 14:  Laitinen discloses a shoe assembly (see Fig. 4), wherein the press-in weather seal (20b; Fig. 4) further comprises a lateral lip (see 2nd Examiner-Annotated portion of Fig. 4 above) for covering a gap between the body section and the second inner side wall of the base shoe when the dovetail groove engagement portion is engaged with the second dovetail groove.
Re Claim 15:  Laitinen discloses a shoe assembly (see Fig. 4), wherein the press-in weather seal further comprises a medial lip (see 2nd Examiner-Annotated portion of Fig. 4 above) projecting away from the body section (20b) at the top side of the body section of the press-in weather seal.
Re Claim 16:  Laitinen discloses a shoe assembly (see Fig. 4), wherein the press-in weather seal (20b) further comprises at least one glass scraper seal (see 2nd Examiner-Annotated portion of Fig. 4 above) extending from the medial side.
Re Claim 17:  Laitinen discloses a shoe assembly (see Fig. 4), wherein the press-in weather seal (20b) further comprises at least one press-in weather seal channel (for example, a channel being formed between two of the “glass scraper seals”; see 2nd Examiner-Annotated portion of Fig. 4 above) extending a length of the body section.
Re Claim 18:  Laitinen discloses a shoe assembly (see Fig. 4), wherein the bottom side of the press-in weather seal is tapered (at the tapered portion shown in 2nd Examiner-Annotated portion of Fig. 4).
Re Claim 20, as best understood by the Examiner:  Laitinen discloses a shoe assembly (see Fig. 4), further comprising a safety weather seal, the safety weather seal (20a; Fig. 4) comprising: 
a body section (20a) having a top side, a bottom side opposite the top side, a lateral side (the right-hand side; Fig. 4) adjacent to the top side and the bottom side, and a medial side (the left-hand side; Fig. 4) opposite the lateral side and adjacent to the top side and the bottom side, and one or more safety weather seal channels (see 1st Examiner-Annotated portion of Fig. 4 above) extending a length of the body section, wherein the bottom side is tapered (at the tapered section shown in 1st Examiner-Annotated portion of Fig. 4 above);
a dovetail groove engagement portion (at ref. no. 20a) extending from the lateral side of the body section, the dovetail groove engagement portion terminating at a pair of opposing projections (see 1st Examiner-Annotated portion of Fig. 4 above);
  	a lateral lip (see 1st Examiner-Annotated portion of Fig. 4 above) protruding from the top side of the body section on the lateral side adjacent to the dovetail groove engagement portion; and 
at least one glass scraper seal (see 1st Examiner-Annotated portion of Fig. 4 above) protruding from the medial side.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Laitinen (WO 2015/145373).
Re Claim 2:  Laitinen, as applied to claim 1 above, discloses a shoe assembly (see Fig. 4) significantly as claimed except it does not explicitly disclose the shoe assembly further comprising a first continuous tape strip mounted on the first inner side wall for connecting the continuous setting strip to the first inner side wall.
	However, Laitinen does disclose wherein the shoe assembly comprises a continuous tape strip (adhesive 39) mounted to the bottom arm of the continuous setting strip (31) for connecting the continuous setting strip to a glass panel (4).  In addition, Examiner notes that it has been held that duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  In addition, it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Further, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
	Accordingly, It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Laitinen by providing an additional continuous tape strip mounted on the first inner side wall for connecting the continuous setting strip to the first inner side wall, for the purpose of securely connecting the continuous setting strip to the first inner side wall and facilitating assembly of the system.
Re Claim 3:  Laitinen further discloses a shoe assembly (see Fig. 4), further comprising a second continuous tape strip (adhesive 39) mounted on the bottom arm of the continuous setting strip (31).
Re Claim 4:  Laitinen further discloses a shoe assembly (see Fig. 4), further comprising a safety weather seal (20a; Fig. 4), the safety weather seal comprising: 
a dovetail groove engagement portion (at ref. no. 20a) extending from a lateral side (the right-hand side’ Fig. 4) of the safety weather seal, the dovetail groove engagement portion terminating at a pair of opposing projections (see 1st Examiner-Annotated portion of Fig. 4 above) configured to engage the first dovetail groove (36);
a lateral lip (see 1st Examiner-Annotated portion of Fig. 4 above) protruding from the top side of the safety weather seal on the lateral side adjacent to the dovetail groove engagement portion; and 
 at least one glass scraper seal (see 1st Examiner-Annotated portion of Fig. 4 above) protruding from a medial side (the left-hand side; Fig. 4) of the safety weather seal.
Re Claim 5:  Laitinen further discloses a shoe assembly (see Fig. 4), further comprising a press-in weather seal (20b; Fig. 4), the press-in weather seal comprising: 
a dovetail groove engagement portion (see 2nd Examiner-Annotated portion of Fig. 4 above) extending from the body section on a lateral side (the left-hand side; Fig. 4) of the press-in weather seal to engage the second dovetail groove (36); 
a lateral lip (see 2nd Examiner-Annotated portion of Fig. 4 above) for covering a gap between the press-in weather seal and the second inner side wall of the base shoe when the dovetail groove engagement portion is engaged with the second dovetail groove; 
a medial lip (see 2nd Examiner-Annotated portion of Fig. 4 above) projecting away from the press-in weather seal at the top side of the press-in weather seal; and
at least one glass scraper seal (see  below) extending from a medial side (the right-hand side; Fig. 4) of the press-in weather seal opposite the lateral side.
Re Claims 12 and 19:  Laitinen, as applied to claims 7 and 13 above, discloses a shoe assembly (see Fig. 4) significantly as claimed and further comprising 
a continuous setting strip (31; Fig. 4) comprising a top arm (the vertical portion of material 31 on the right-hand side of installation groove 38; Fig. 4) and a bottom arm (the horizontal portion shown at ref. no. 31) projecting perpendicularly from the top arm; and
a second continuous tape strip (adhesive 39) mounted on the bottom arm of the continuous setting strip (31).

Laitinen does not explicitly disclose a first continuous tape strip mounted on the first inner side wall for connecting the continuous setting strip to the first inner side wall.
	However, Laitinen does disclose wherein the shoe assembly comprises a continuous tape strip (adhesive 39) mounted to the bottom arm of the continuous setting strip (31) for connecting the continuous setting strip to a glass panel (4).  In addition, Examiner notes that it has been held that duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  In addition, it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Further, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
	Accordingly, It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Laitinen by providing an additional continuous tape strip mounted on the first inner side wall for connecting the continuous setting strip to the first inner side wall, for the purpose of securely connecting the continuous setting strip to the first inner side wall and facilitating assembly of the system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678